CLEMENS, Senior Judge.
This case raises the issue of a fire insurer’s liability when the insured, without the insurer’s knowledge, has conveyed its interest to a third party and has become mortgagee by virtue of the third party’s purchase price mortgage.
This action was brought by original owners, and later mortgagees, Harry and Sandra Sanders and their wholly owned mortgagee Alamo Industries, Inc. They sued defendant Hartford Fire Insurance Co. which had insured the property for $10,000. During the policy term but without notifying Hartford, plaintiffs Sanders had conveyed the property to third parties Ollie Caveness and Geraldine Roby. From them, plaintiffs took a purchase money deed of trust for $5,348. The property was totally destroyed by fire.
The trial court found the issues against plaintiffs and they have appealed.
Section K of defendant Hartford’s policy made the insurance payable to mortgagees (plaintiffs Sanders) provided they “notify this Company of any change of ownership ... otherwise this policy shall be null and void.” This is declarative of the long standing law that “if plaintiff had actual knowledge of the transfer of the property and did not, as conceded, notify defendant of the change the policy would be void.” Pulaski Savings & Loan Assoc. v. U.S. Fidelity & Guaranty Co., 539 S.W.2d 602[2] (Mo.App. 1976). See numerous cases at Mo. Digest, Insurance, Key No. 328.1.
We have considered each of plaintiffs’ points relied on. None refutes the principle that their insurable interest ended when they transferred ownership without notice to the insurer.
REINHARD, P.J., and SNYDER and CRIST, JJ., concur.